In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-0063V
                                    Filed: October 23, 2017
                                        UNPUBLISHED


    PATRICIA HECKMAN,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Amber Diane Wilson, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Douglas Ross, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

         On January 13, 2017, Patricia Heckman (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a left
shoulder injury related to vaccine administration (“SIRVA”) as a result of an influenza
(“flu”) vaccine she received on November 12, 2015. Petition at ¶2. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

      On July 21, 2017, a ruling on entitlement was issued, finding petitioner entitled to
compensation. On October 23, 2017, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $53,636.62. This
amount is comprised of: a) $50,000 for pain and suffering; and b) $3,636.62 for past
expenses. Proffer at 1. In the Proffer, respondent represented that petitioner agrees

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
with the proffered award. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $53,636.62, comprised of: a) $50,000 for pain
and suffering; and b) $3,636.62 for past expenses in the form of a check payable
to petitioner, Patricia Heckman. This amount represents compensation for all
damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS

************************** * *
                              *
PATRICIA HECKMAN,             *
                              *
              Petitioner,     *
                              *
v.                            *                               No. 17-63V (ECF)
                              *                               CHIEF SPECIAL MASTER
                              *                               NORA BETH DORSEY
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
              Respondent.     *
*****************************

                RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          In her July 21, 2017 decision, the Chief Special Master found that a preponderance of the

medical evidence indicates that petitioner suffered a shoulder injury related to vaccine

administration (“SIRVA”), which was causally related to the flu vaccination she received on

November 12, 2015. The parties have now addressed the amount of compensation to be awarded

in this case.

I.        Compensation

          Based upon the evidence of record, respondent proffers that a lump sum of $53,636.62

should be awarded petitioner. This amount is comprised of: a) $50,000.00 for pain and

suffering; and b) $3,636.62 for past expenses. This lump sum amount represents all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner

agrees.



1
  Should petitioner die prior to entry of judgment, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering, and the parties reserve the
right to move the Court for appropriate relief.
II.    Form of the Award

       The parties recommend that the compensation provided should be made in the form of a

check for $53,636.62 payable to petitioner.

                                              Respectfully submitted,

                                              CHAD A. READLER
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              VORIS E. JOHNSON, JR.
                                              Senior Trial Attorney
                                              Torts Branch, Civil Division

                                              /s/ DOUGLAS ROSS
                                              DOUGLAS ROSS
                                              Trial Attorney
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146, Benjamin Franklin Station
                                              Washington, D.C. 20044-0146
                                              Tel.: (202) 616-3667

DATE: October 23, 2017




                                                 2